Exhibit 10.3

EXTENSION AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

This EXTENSION AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this
“Extension Agreement and Amendment”) is entered into effective as of
September 26, 2012 (the “Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P.,
a Delaware limited partnership, as borrower (the “Borrower”), the Lenders named
on the signature pages hereto, and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (as amended by that
certain First Amendment to Credit Agreement, effective as of September 30, 2011,
the “Credit Agreement”).

WHEREAS, the Borrower has requested that the Scheduled Maturity Date be extended
from September 26, 2016 to September 26, 2017 pursuant to Section 2.14 of the
Credit Agreement (the “Extension”).

WHEREAS, the Borrower has also requested that the definition of Applicable Rate
be amended as set forth in Section 3 below.

WHEREAS, subject to the terms and conditions set forth herein, the undersigned
Lenders are willing to agree to the Extension and to amend the Credit Agreement
as set forth in Section 3 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Extension Agreement and
Amendment, terms used in this Extension Agreement and Amendment which are
defined in the Credit Agreement shall have the meanings assigned to such terms
in the Credit Agreement. The interpretive provisions set forth in Section 1.02
of the Credit Agreement shall apply to this Extension Agreement and Amendment.

SECTION 2. Extension of Scheduled Maturity Date.

(a) Consent; Extension Effective Date. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, (i) each Lender party hereto
consents to the Extension, and (ii) the Extension Effective Date with respect to
the Extension is September 26, 2012.

(b) Extension of Notice Requirement. The parties hereto agree that the 15 day
notice requirement set forth in Section 2.14(a) of the Credit Agreement is
hereby waived and shall not be applicable to the Extension.

(c) Certificate Requirement. The parties hereto agree that the certification by
the Borrower required by Section 2.14(b) of the Credit Agreement is hereby
satisfied by the Borrower’s execution and delivery of this Extension Agreement
and Amendment.

SECTION 3. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the definition of “Applicable
Rate” set forth in Section 1.01 of the Credit Agreement (Definitions) is hereby
amended by replacing the table set forth therein with the following table:

 

Applicable Rate

 

Pricing
Level

  

Debt Ratings S&P/Moody’s

   Facility
Fee
Rate   Applicable Rate
for Eurodollar
Loans and
Applicable Rate
for Letters of
Credit     Applicable Rate for
Base Rate Loans  

1

   A-/A3 or higher    .100%     0.900 %      0.000 % 

2

   BBB+/Baa1    .150%     1.100 %      0.250 % 

3

   BBB/Baa2    .200%     1.175 %      0.375 % 

4

   BBB-/Baa3    .250%     1.250 %      0.500 % 

5


   BB+/Ba1 or lower or unrated    .300%     1.450 %      0.750 % 



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness. This Extension Agreement and Amendment
shall be effective as of the Effective Date, provided that the Administrative
Agent shall have received (a) counterparts of this Extension Agreement and
Amendment executed by the Borrower and each Lender (which may be by telecopy or
other electronic transmission); and (b) the fees agreed to be paid by the
Borrower to the Lenders pursuant to the letter addressed to the Administrative
Agent executed by the Borrower dated August 27, 2012 requesting the extension of
the Lender’s commitments and the amendment set forth in Section 3 above.

SECTION 5. Representations and Warranties. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Extension
Agreement and Amendment, the Borrower represents and warrants to the Lenders
that as of the Effective Date, both immediately before and after giving effect
to this Extension Agreement and Amendment, that:

(a) This Extension Agreement and Amendment has been duly authorized, executed,
and delivered by the Borrower and the Credit Agreement as amended hereby
constitutes its legal, valid, and binding obligations enforceable against it in
accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium, and
similar laws affecting creditors’ rights generally and to general principles of
equity).

(b) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Extension Agreement and Amendment,
except to the extent such representations and warranties relate solely to an
earlier date, in which case, they shall be true and correct as of such date.

(c) As of the date hereof, at the time of and immediately after giving effect to
this Extension Agreement and Amendment, no Default or Event of Default has
occurred and is continuing.

(d) The resolutions attached as Annex C to that certain Corporate Secretary’s
Certificated dated September 26, 2011 delivered by Enbridge Energy Management,
L.L.C. in connection with the closing of the Credit Agreement authorize the
extension of the term of the Credit Agreement and such resolutions have not been
amended, modified, revoked or rescinded and remain in full force and effect.

(e) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Extension Agreement and Amendment or
the extension of the Scheduled Maturity Date provided for herein. The execution,
delivery, and performance by the Borrower of this Extension Agreement and
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

SECTION 6. Effect. This Extension Agreement and Amendment (a) except as
expressly provided herein, shall not be deemed to be a consent to the
modification or waiver of any other term or condition of the Credit Agreement or
of any of the instruments or agreements referred to therein and (b) shall not
prejudice any right or rights which the Administrative Agent or the Lenders may
now have under or in connection with the Credit Agreement, as amended by this
Extension Agreement and Amendment. Except as otherwise expressly provided by
this Extension Agreement and Amendment, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Extension
Agreement and Amendment and such Credit Agreement shall be read and construed as
one instrument. From and after the Effective Date, each reference in the Credit
Agreement, including the schedules and exhibits thereto and the other documents
delivered in connection therewith, to the “Credit Agreement,” “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous. This Extension Agreement and Amendment shall for all
purposes be construed in accordance with and governed by the laws of the State
of New York and applicable federal law. The captions in this Extension Agreement
and Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. This Extension Agreement and Amendment may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which together shall constitute one instrument.
In proving this Extension Agreement and Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Extension Agreement and Amendment by facsimile or in
electronic form shall be effective as the delivery of a manually executed
counterpart. This Extension Agreement and Amendment shall be a “Loan Document”
as defined in the Credit Agreement.

SECTION 8. Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS EXTENSION
AGREEMENT AND AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement and
Amendment to be duly executed and delivered by their proper and duly authorized
officers effective as of the date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P.,

a Delaware limited partnership, as Borrower

By:   ENBRIDGE ENERGY MANAGEMENT,   L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner   By:  

/S/ MARK A. MAKI

    Name: Mark A. Maki     Title: President

BANK OF AMERICA, N.A., as Administrative Agent By:  

/S/ DEWAYNE ROSSE

Name:   DeWayne Rosse Title:   Agency Management Officer BANK OF AMERICA, N.A.,
as a Lender, a L/C Issuer and Swing Line Lender By:  

/S/ JAMES K.G. CAMPBELL

Name:   James K.G. Campbell Title:   Director ROYAL BANK OF CANADA, as a Lender
and as an L/C Issuer By:  

/S/ LILLIAN D’ALEO

Name:   Lillian D’Aleo Title:   Authorized Signatory

EXPORT DEVELOPMENT CANADA, as a Lender By:  

/S/ ANNE-MARIE GAGNON

Name:   Anne-Marie Gagnon Title:   Asset Manager By:  

/S/ TALAL M. KAIROUZ

Name:   Talal M. Kairouz Title:   Senior Asset Manager UBS AG, STAMFORD BRANCH,
as a Lender By:  

/S/ IRJA R. OTSA

Name:   Irja R. Otsa Title:   Associate Director



--------------------------------------------------------------------------------

By:  

/S/ DAVID URBAN

Name:   David Urban Title:   Associate Director WELLS FARGO BANK, N.A., as a
Lender and as an L/C Issuer By:  

/S/ COURTNEY KUBESCH

Name:   Courtney Kubesch Title:   Vice President THE ROYAL BANK OF SCOTLAND
N.V., (CANADA) BRANCH, as a Lender By:  

/S/ SHEHAN J. DE SILVA

Name:   Shehan J. De Silva Title:   Vice President By:  

/S/ DAVID WRIGHT

Name:   David Wright Title:   Director   Head of Client Management Canada
SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/S/ SHUJI YABE

Name:   Shuji Yabe Title:   Managing Director MORGAN STANLEY BANK, N.A., as a
Lender By:  

/S/ KELLY CHIN

Name:   Kelly Chin Title:   Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/S/ MARIA FERRADAS

Name:   Maria Ferradas Title:   Vice President BNP PARIBAS, as a Lender By:  

/S/ CLAUDIA ZARATE

Name:   Claudia Zarate Title:   Director By:  

/S/ MELISSA BALLEY

Name:   Melissa Balley Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

/S/ P. R. BALLARD

Name:   P. R. Ballard Title:   Vice President DNB NOR BANK ASA, as a Lender By:
 

/S/ COLLEEN DURKIN

Name:   Colleen Durkin Title:   Senior Vice President   Shipping, Offshore &
Logistics By:  

/S/ SANJIV NAYAR

Name:   Sanjiv Nayar Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.,
as a Lender By:  

/S/ PETER CHRISTENSEN

Name:   Peter Christensen Title:   Vice President MIZUHO CORPORATE BANK, LTD.,
as a Lender By:  

/S/ ROBERT MACKINNON

Name:   Rob MacKinnon Title:   Senior Vice President   Canada Branch

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/S/ MING K CHU

Name:   Ming K Chu Title:   Vice President By:  

/S/ VIRGINIA COSENZA

Name:   Virginia Cosenza Title:   Vice President